34.724, he was not eligible for post-conviction habeas relief.'   See id. For
                   this reason, we
                               ORDER the judgment of the district court AFFIRMED.




                                                      Pickering




                                                      Saitta


                   cc:   Hon. Elissa F. Cadish, District Judge
                         Federal Public Defender/Las Vegas
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                          lIngebretsen argues that he satisfied the imprisonment requirement
                   because, at the time that he filed the petition, he had been arrested and
                   released on bail for a charge of violating the conditions of lifetime
                   supervision. A violation of lifetime supervision, however, is a separate
                   offense and does not alter the fact that Ingebretsen was no longer under
                   sentence of imprisonment in district court case number C175709 when he
                   filed the petition. See Jackson v. State, 115 Nev. 21, 23, 973 P.2d 241, 242
                   (1999); Coleman, 130 Nev. at , 321 P.3d at 865-67.



SUPREME COURT
      OF
    NEVADA
                                                         2
(0) I947A •AIS,4